Order, Family Court, New York County, entered November 3, 1976, adjudicating appellant a juvenile delinquent after a fact-finding hearing, and placing him on probation for a period not to exceed two years, unanimously reversed, on the law, without costs and disbursements, and matter remanded for a new fact-finding hearing. The order of disposition appealed from was made pursuant to a fact-finding determination that appellant did acts which, if done by an adult, would constitute the crime of criminal possession of a controlled substance in the first degree. At the fact-finding hearing a motion to suppress the evidence seized from appellant was denied. Appellant could not be found guilty of criminal possession of a controlled substance in the first degree unless the substance he possessed had an aggregate weight of two ounces or more. Weight was established solely through the admission into evidence of a laboratory report. It is the admissibility of this report which is at issue. As no proper foundation was laid with respect to the receipt in evidence of the laboratory report, a new fact-finding hearing must be held. We note that the report was admitted without any demonstration of "the nature of the tests and the procedures utilized by the laboratory, or that the tests were considered to be scientifically reliable” (Matter of Brown v Murphy, 43 AD2d 524, 525). Concur— Lupiano, J. P., Fein, Lane, Markewich and Sullivan, JJ.